      Case 1:18-cr-00176-JTN ECF No. 61 filed 03/20/19 PageID.382 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                 Plaintiff,                        Case No. 18-cr-00176-JTN

 v.                                                Hon. Janet T. Neff

 D-1.    BABUBHAI RATHOD,

                Defendant.


 DEFENDANT BABUBHAI RATHOD’S RESPONSE TO GOVERNMENT’S MOTION
     FOR AN ORDER OF FORFEITURE FOR A MONEY JUDGMENT AND A
PRELIMINARY ORDER OF FORFEITURE FOR SUBSTITUTE ASSETS [ECF No. 56],
  AND REQUEST FOR HEARING PURSUANT TO FED. R. CRIM. P. 32.2(b)(1)(B)

        NOW COMES Defendant, BABUBHAI RATHOD, by and through his undersigned

counsel, and hereby submits his response to the Government’s Motion for an Order of Forfeiture

for a Money Judgment and a Preliminary Order of Forfeiture for Substitute Assets [ECF No. 56].

Additionally, the Defendant renews his Motion to Continue Sentencing and Supervised Release

Violation Hearing [ECF No. 52] and respectfully requests a hearing to determine forfeiture under

Fed. R. Crim. P. 32.2(b)(1)(B).

        Mr. Rathod objects to the Government’s Motion for an Order of Forfeiture imposing a

money judgment in the amount of at least Nine-Hundred-Thirty-Nine-Thousand-Seven-Hundred-

Ninety-Five ($939,795.89) Dollars and Eighty-Nine Cents attributing all reimbursements paid by

Medicare and Medicaid to the health care providers in the Information, and requests a hearing

pursuant to Fed. R. Crim. P. 32.2(b)(1)(B). The reimbursements were paid to the entities, not

“proceeds [Mr. Rathod] obtained, directly, or indirectly, as a result” of the health care violations

for which he has pleaded guilty. 21 U.S.C. § 853(a)(1). The appropriate forfeiture money
    Case 1:18-cr-00176-JTN ECF No. 61 filed 03/20/19 PageID.383 Page 2 of 4



judgment should be in the amount Mr. Rathod acquired, not the total of reimbursements to the

health care providers.

       Pursuant to Fed. R. Crim. P. 32.2(b)(1)(B), Mr. Rathod requests a hearing for the Court to

determine the amount of the personal money judgment, if any, he will be ordered to pay. For a

preliminary order to be entered, the Court must determine what property is subject to forfeiture

first. Fed. R. Crim. P. 32.2(b)(1)(A). If forfeiture is contested, the Court must conduct a hearing

to determine what property is subject to forfeiture. Fed. R. Crim. P. 32.2(b)(1)(B). Upon that

determination, the Court then enters a preliminary order of forfeiture allowing sufficient time for

the parties to suggest revisions or modifications before the forfeiture order becomes final at

sentencing. Fed. R. Crim. P. 32.2(b)(2)(A) and (B).

       Conducting a hearing to determine the amount of forfeiture or what property is subject to

forfeiture “sufficiently in advance of sentencing” also protects third-party rights. While the Court

need not consider any third-party rights when entering the preliminary order, the Government is

required “publish notice of the order and send notice to any person who reasonably appears to be

a potential claimant.” Fed. R. Crim. P. 32.2(b)(6)(A). The preliminary order becomes final as to

the defendant at sentencing; however, if it “directs the defendant to forfeit specific property, it

remains preliminary as to third parties until the ancillary proceeding is concluded.” Fed. R. Crim.

P. 32.2(b)(4)(A).

       WHEREFORE, based on the foregoing, Defendant BABUBHAI RATHOD respectfully

requests that the Government’s Motion for an Order of Forfeiture for a Money Judgment and a

Preliminary Order of Forfeiture for Substitute Assets [ECF No. 56] be DENIED. Defendant also

renews his Motion to Continue Sentencing and Supervised Release Violation Hearing [ECF No.

52] and requests that a hearing to determine forfeiture under Fed. R. Crim. P. 32.2(b)(1)(B) be set




                                                 2
    Case 1:18-cr-00176-JTN ECF No. 61 filed 03/20/19 PageID.384 Page 3 of 4



for March 28, 2019 and a new date for sentencing be scheduled, at which time the order of

forfeiture will become final.

                                         Respectfully Submitted,
                                         CHAPMAN LAW GROUP

       Dated: March 20, 2019             /s/ A. Summer McKeivier
                                         A. Summer McKeivier (P83277)
                                         Ronald W. Chapman II, L.L.M. (P73179)
                                         Counsel for Defendant Rathod
                                         1441 West Long Lake Road, Ste. 310
                                         Troy, MI 48098
                                         T: (248) 644-6326
                                         F: (248) 644-6324
                                         smckeivier@chapmanlawgroup.com
                                         rwchapman@chapmanlawgroup.com




                                           3
Case 1:18-cr-00176-JTN ECF No. 61 filed 03/20/19 PageID.385 Page 4 of 4



                              PROOF OF SERVICE

        I hereby certify that on March 20, 2019, I presented the foregoing
        paper to the Clerk of the Court for filing and uploading to the ECF
        system, which will send notification of such filing to the attorneys of
        record listed herein and I hereby certify that I have mailed by US
        Postal Service the document to any involved non-participants.

                                       /s/ A. Summer McKeivier
                                       A. Summer McKeivier (P83277)
                                       Counsel for Defendant Rathod
                                       1441 West Long Lake Road, Ste. 310
                                       Troy, MI 48098
                                       (248) 644-6326
                                       smckeivier@chapmanlawgroup.com
